EXHIBIT 10.2

FORM OF SUBORDINATED NOTE

CENTRAL FEDERAL CORPORATION
7.00% FIXED TO FLOATING Subordinated Note due December 30, 2028

THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS SUBORDINATED AND JUNIOR
IN RIGHT OF PAYMENT TO SENIOR INDEBTEDNESS (AS DEFINED IN SECTION 3 OF THIS
SUBORDINATED NOTE) OF CENTRAL FEDERAL CORPORATION (THE “COMPANY”), INCLUDING
OBLIGATIONS OF THE COMPANY TO ITS GENERAL CREDITORS AND SECURED CREDITORS, AND
IS UNSECURED.  IT IS INELIGIBLE AS COLLATERAL FOR ANY EXTENSION OF CREDIT BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES.  IN THE EVENT OF LIQUIDATION ALL HOLDERS OF
SENIOR INDEBTEDNESS OF THE COMPANY SHALL BE ENTITLED TO BE PAID IN FULL WITH
SUCH INTEREST AS MAY BE PROVIDED BY LAW BEFORE ANY PAYMENT SHALL BE MADE ON
ACCOUNT OF PRINCIPAL OF OR INTEREST ON THIS SUBORDINATED NOTE.  AFTER PAYMENT IN
FULL OF ALL SUMS OWING TO SUCH HOLDERS OF SENIOR INDEBTEDNESS, THE HOLDER OF
THIS SUBORDINATED NOTE, TOGETHER WITH THE HOLDERS OF ANY OBLIGATIONS OF THE
COMPANY RANKING ON A PARITY WITH THE SUBORDINATED NOTES, SHALL BE ENTITLED TO BE
PAID FROM THE REMAINING ASSETS OF THE COMPANY THE UNPAID PRINCIPAL AMOUNT OF
THIS SUBORDINATED NOTE PLUS ACCRUED AND UNPAID INTEREST THEREON BEFORE ANY
PAYMENT OR OTHER DISTRIBUTION, WHETHER IN CASH, PROPERTY OR OTHERWISE, SHALL BE
MADE (I) WITH RESPECT TO ANY OBLIGATION THAT BY ITS TERMS EXPRESSLY IS JUNIOR IN
THE RIGHT OF PAYMENT TO THE SUBORDINATED NOTES, (II) WITH RESPECT TO THE
EXISTING JUNIOR SUBORDINATED DEBENTURES OF THE COMPANY (UNDERLYING THE
OUTSTANDING TRUST PREFERRED SECURITIES) AS OF THE DATE OF THE ISSUANCE OF THIS
SUBORDINATED NOTE TO WHICH THIS SUBORDINATED NOTE SHALL BE SENIOR, (III) WITH
RESPECT TO ANY INDEBTEDNESS BETWEEN THE COMPANY AND ANY OF ITS SUBSIDIARIES OR
AFFILIATES, OR (IV) ON ACCOUNT OF ANY SHARES OF CAPITAL STOCK OF THE COMPANY.

THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS NOT A DEPOSIT AND IS NOT
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENT
AGENCY OR FUND.

THIS SUBORDINATED NOTE WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN MINIMUM
DENOMINATIONS OF $1,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF.  ANY
ATTEMPTED TRANSFER OF THIS SUBORDINATED NOTE IN A DENOMINATION OF LESS THAN
$1,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.  ANY SUCH
PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF THIS SUBORDINATED
NOTE FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF PAYMENTS ON
THIS SUBORDINATED NOTE, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN THIS SUBORDINATED NOTE.





 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

THIS SUBORDINATED NOTE MAY BE SOLD ONLY IN COMPLIANCE WITH APPLICABLE FEDERAL
AND STATE SECURITIES LAWS.  THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS.  NEITHER THIS
SUBORDINATED NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

CERTAIN ERISA CONSIDERATIONS:

THE HOLDER OF THIS SUBORDINATED NOTE, OR ANY INTEREST HEREIN, BY ITS ACCEPTANCE
HEREOF OR THEREOF AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SUBORDINATED NOTE
OR ANY INTEREST HEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE
EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION
CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE
EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SUBORDINATED NOTE, OR ANY INTEREST
HEREIN, ARE NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
WITH RESPECT TO SUCH PURCHASE AND HOLDING.  ANY PURCHASER OR HOLDER OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN WILL BE DEEMED TO HAVE REPRESENTED BY
ITS PURCHASE AND HOLDING THEREOF THAT EITHER:  (I) IT IS NOT AN EMPLOYEE BENEFIT
PLAN OR OTHER PLAN TO WHICH TITLE I OF ERISA OR SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLANS, OR ANY OTHER PERSON OR ENTITY USING THE “PLAN ASSETS” OF
ANY SUCH EMPLOYEE BENEFIT PLAN OR PLANS TO FINANCE SUCH PURCHASE OR (II) SUCH
PURCHASE OR HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH FULL EXEMPTIVE RELIEF
IS NOT AVAILABLE UNDER APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

ANY FIDUCIARY OF ANY PLAN WHO IS CONSIDERING THE ACQUISITION OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN SHOULD CONSULT WITH ITS LEGAL COUNSEL
PRIOR TO ACQUIRING THIS SUBORDINATED NOTE OR ANY INTEREST HEREIN.





 

 

 

 

2

 

 

--------------------------------------------------------------------------------

 



﻿

[  ] / [  ]

No. [ ]

CUSIP (QIBs):  [  ] / [  ]

CUSIP (Accredited Investors) [  ] / [  ]

﻿

CENTRAL FEDERAL CORPORATION

7.00% FIXED TO FLOATING RATE Subordinated Note
due December 30, 2028

1.    Subordinated Notes.  This Subordinated Note is one of an issue of notes of
Central Federal Corporation, a Delaware corporation (the “Company”), designated
as the “7.00% Fixed to Floating Rate Subordinated Notes due December 30, 2028”
(the “Subordinated Notes”) issued pursuant to that Subordinated Note Purchase
Agreement, dated as of the Issue Date (defined below), between the Company and
the several purchasers of the Subordinated Notes identified on the signature
pages thereto (the “Purchase Agreement”).

2.    Payment.  The Company, for value received, promises to pay to
[_____________], the principal sum of [•] Dollars (U.S.) ($[•]), plus accrued
but unpaid interest on December 30, 2028 (“Stated Maturity”) and to pay interest
thereon (i) from and including the original issue date of the Subordinated Notes
to but excluding December 30, 2023 or the earlier redemption date contemplated
by Section 4 of this Subordinated Note, at the rate of 7.00% per annum, computed
on the basis of a 360-day year consisting of twelve 30-day months and payable
semi-annually in arrears on June 30 and December 30 of each year (each, a “Fixed
Interest Payment Date”), beginning June 30, 2019, and (ii) from and including
December 30, 2023 to but excluding the Stated Maturity or the earlier redemption
date contemplated by Section 4 of this Subordinated Note, at the rate per annum,
reset quarterly, equal to LIBOR determined on the Interest Determination Date
(as defined below) of the applicable interest period plus 414 basis points,
computed on the basis of a 360-day year and the actual number of days elapsed
and payable quarterly in arrears on March 30, June 30, September 30, and
December 30 of each year (each, a “Floating Interest Payment Date”).

(a)    An “Interest Payment Date” is either a Fixed Interest Payment Date or a
Floating Interest Payment Date, as applicable.

(b)    “LIBOR” means the London interbank offered rate for deposits in U.S.
dollars having an index maturity of three months in amounts of at least
$1,000,000, as that rate appears on Reuters screen page “LIBOR01” (or any
successor or replacement page) at approximately 11:00 a.m., London time, on the
second London Banking Day (as defined below) prior to the first day of the
applicable floating rate interest period (the “Interest Determination Date”).  A
“London Banking Day” means any day on which dealings in deposits in U.S. dollars
are transacted in the London interbank market.

(i)    If no offered rate appears on Reuters screen page “LIBOR01” on the
relevant Interest Determination Date at approximately 11:00 a.m., London time,
then the Company will select four major banks in the London interbank market and
will request each of their principal London offices to provide a quotation of
the rate at which three-month deposits in U.S. dollars in amounts of at least
$1,000,000 are offered by it to prime banks in the London interbank market, on
that date and at that time, that is representative



 

 

 

 

3

 

 

--------------------------------------------------------------------------------

 

of single transactions at that time.  If at least two quotations are provided,
LIBOR will be the arithmetic average (rounded upward, if necessary, to the
nearest .00001 of 1%) of the quotations provided.

(ii)    If fewer than two such quotations contemplated by Section 2(b)(i) above
are provided or are available, the Company will select three major banks in New
York City and will request each of them to provide a quotation of the rate
offered by it at approximately 11:00 a.m., New York City time, on the Interest
Determination Date for loans in U.S. dollars to leading European banks having an
index maturity of three months for the applicable interest period in an amount
of at least $1,000,000 that is representative of single transactions at that
time.  If three quotations are provided, LIBOR will be the arithmetic average
(rounded upward, if necessary, to the nearest .00001 of 1%) of the quotations
provided.

(iii)    Notwithstanding the foregoing clauses (i) and (ii) of this Section 2:

(1)    If (A) fewer than the two quotations contemplated by Section 2(b)(i)
above and (B) fewer than the three quotations contemplated by Section 2(b)(ii)
above are provided or are available, or (C) if the Company reasonably determines
in good faith on the relevant Interest Determination Date that the LIBOR base
rate has been permanently discontinued or is no longer viewed as an acceptable
benchmark for securities like the Subordinated Notes, then the Company will use
as a substitute for three-month LIBOR (such rate, together with any rate
determined by the Company pursuant to Section 2(b)(i)-(ii), the “Alternative
Rate”) for each future Interest Determination Date, the alternative reference
rate selected by the central bank, reserve bank, monetary authority or any
similar institution (including any committee or working group thereof) that is
consistent with market practice regarding a substitute for three-month LIBOR. As
part of such substitution, the Company will make such adjustments to the
Alternative Rate or the spread thereon, as well as the business day convention,
Interest Determination Dates and related provisions and definitions
(“Adjustments”), in each case that are consistent with market practice for the
use of such Alternative Rate. Notwithstanding the foregoing, if the Company in
good faith reasonably determines in its sole discretion that there is no
alternative reference rate selected by the central bank, reserve bank, monetary
authority or any similar institution (including any committee or working group
thereof) that is consistent with market practice regarding a substitute for
three-month LIBOR, the Company may, in its sole discretion, appoint an
independent financial advisor (“IFA”) to determine an appropriate Alternative
Rate and any Adjustments, and the decision of the IFA will be binding on the
Company and the holders of the Subordinated Notes; and

(2)    The Company shall provide each Noteholder with notice of its
determination of an Alternative Rate promptly after such determination.  If,
within five (5) Business Days after providing such notice, the Company is
notified by the Noteholders of at least a majority in principal amount of the
outstanding Subordinated Notes that such Noteholders reasonably believe that the
determination of such Alternative Rate is not consistent with this Section 2,
then



 

 

 

 

4

 

 

--------------------------------------------------------------------------------

 

the Noteholders of at least a majority in principal amount of the outstanding
Subordinated Notes, each using their commercially reasonable judgment, shall
determine the Alternative Rate.  In the event the Noteholders of a majority in
principal amount of the outstanding Subordinated Notes cannot reach agreement on
such Alternative Rate within fifteen (15) Business Days of the Company’s
notification of its proposed Alternative Rate under this Section, the
Alternative Rate shall be the rate identified by the Noteholder of the largest
principal amount of Subordinated Notes, selected based on such Noteholder’s
commercially reasonable judgment.

(iv)    Notwithstanding the foregoing, in the event that LIBOR as determined in
accordance with this Section 2 is less than zero, the LIBOR for such interest
period shall be deemed to be zero.

Any payment of principal of or interest on this Subordinated Note that would
otherwise become due and payable on a day which is not a Business Day shall
become due and payable on the next succeeding Business Day, with the same force
and effect as if made on the date for payment of such principal or interest, and
no interest will accrue in respect of such payment for the period after such
day.  The term “Business Day” means any day that is not a Saturday or Sunday and
that is not a day on which banks in the State of Ohio are generally authorized
or required by law or executive order to be closed.

3.    Subordination.

(a)    The indebtedness of the Company evidenced by this Subordinated Note,
including the principal and interest on this Subordinated Note, shall be
subordinate and junior in right of payment to the prior payment in full of all
existing claims of creditors of the Company whether now outstanding or
subsequently created, assumed, guaranteed or incurred (collectively, “Senior
Indebtedness”), which shall consist of principal of (and premium, if any) and
interest, if any, on:  (i) all indebtedness and obligations of, or guaranteed or
assumed by, the Company for money borrowed, whether or not evidenced by bonds,
debentures, securities, notes or other similar instruments, and including, but
not limited to, all obligations to the Company’s general creditors and secured
creditors; (ii) any deferred obligations of the Company for the payment of the
purchase price of property or assets acquired other than in the ordinary course
of business; (iii) all obligations, contingent or otherwise, of the Company in
respect of any letters of credit, bankers’ acceptances, security purchase
facilities and similar direct credit substitutes; (iv) any capital lease
obligations of the Company; (v) all obligations of the Company in respect of
interest rate swap, cap or other agreements, interest rate future or option
contracts, currency swap agreements, currency future or option contracts,
commodity contracts and other similar arrangements or derivative products;
(vi) any obligation of the Company to its general creditors, as defined for
purposes of the capital adequacy regulations of the Board of Governors of the
Federal Reserve System (the “Federal Reserve”) applicable to the Company, as the
same may be amended or modified from time to time; (vii) all obligations that
are similar to those in clauses (i) through (vi) of other persons for the
payment of which the Company is responsible or liable as obligor, guarantor or
otherwise arising from an off-balance sheet guarantee; (viii) all obligations of
the types referred to in clauses (i) through (vii) of other persons secured by a
lien on any property or asset of the Company; and (ix) in the case of (i)
through (viii) above, all amendments, renewals,



 

 

 

 

5

 

 

--------------------------------------------------------------------------------

 

extensions, modifications and refundings of such indebtedness and obligations;
except “Senior Indebtedness” does not include (A) the Subordinated Notes,
(B) any obligation that by its terms expressly is junior to, or ranks equally in
right of payment with, the Subordinated Notes, (C) the existing junior
subordinated debentures of the Company (underlying the outstanding trust
preferred securities) as of the date of the issuance of this Subordinated Note
to which this Subordinated Note shall be senior, or (D) any indebtedness between
the Company and any of its subsidiaries or Affiliates.  This Subordinated Note
is not secured by any assets of the Company or any subsidiary or Affiliate of
the Company.  The term “Affiliate(s)” means, with respect to any Person (as such
term is defined in the Purchase Agreement), such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.

(b)    In the event of any liquidation of the Company, holders of Senior
Indebtedness of the Company shall be entitled to be paid in full with such
interest as may be provided by law before any payment shall be made on account
of principal of or interest on this Subordinated Note.  Additionally, in the
event of any insolvency, dissolution, assignment for the benefit of creditors or
any liquidation or winding up of or relating to the Company, whether voluntary
or involuntary, holders of Senior Indebtedness shall be entitled to be paid in
full before any payment shall be made on account of the principal of or interest
on the Subordinated Notes, including this Subordinated Note.  In the event of
any such proceeding, after payment in full of all sums owing with respect to the
Senior Indebtedness, the registered holders of the Subordinated Notes from time
to time (each a “Noteholder” and, collectively, the “Noteholders”), together
with the holders of any obligations of the Company ranking on a parity with the
Subordinated Notes, shall be entitled to be paid from the remaining assets of
the Company the unpaid principal thereof, and the unpaid interest thereon before
any payment or other distribution, whether in cash, property or otherwise, shall
be made (i) with respect to any obligation that by its terms expressly is junior
to in the right of payment to the Subordinated Notes, (ii) with respect to the
existing junior subordinated debentures of the Company (underlying the
outstanding trust preferred securities) as of the date of the issuance of this
Subordinated Note to which this Subordinated Note shall be senior, (iii) with
respect to any indebtedness between the Company and any of its subsidiaries or
Affiliates or (iv) on account of any capital stock.

(c)    If there shall have occurred and be continuing (i) a default in any
payment with respect to any Senior Indebtedness or (ii) an event of default with
respect to any Senior Indebtedness as a result of which the maturity thereof is
accelerated, unless and until such payment default or event of default shall
have been cured or waived or shall have ceased to exist, no payments shall be
made by the Company with respect to the Subordinated Notes, notwithstanding the
provisions of Section 18 hereof.  The provisions of this paragraph shall not
apply to any payment with respect to which Section 3(b) above would be
applicable.

(d)    Nothing herein shall act to prohibit, limit or impede the Company from
issuing additional debt of the Company having the same rank as the Subordinated
Notes or which may be junior or senior in rank to the Subordinated Notes.  Each
Noteholder, by its acceptance hereof, agrees to and shall be bound by the
provisions of this Section 3.  Each Noteholder, by its acceptance hereof,
further acknowledges and agrees that the foregoing subordination provisions are,
and are intended to be, an inducement and a consideration for each holder of any
Senior



 

 

 

 

6

 

 

--------------------------------------------------------------------------------

 

Indebtedness, whether such Senior Indebtedness was created or acquired before or
after the issuance of the Subordinated Notes, to acquire and continue to hold,
or to continue to hold, such Senior Indebtedness, and such holder of Senior
Indebtedness shall be deemed conclusively to have relied on such subordination
provisions in acquiring and continuing to hold or in continuing to hold such
Senior Indebtedness.

4.    Redemption.

(a)    Redemption Prior to Fifth Anniversary.  This Subordinated Note shall not
be redeemable by the Company in whole or in part prior to the fifth (5th)
anniversary of the date upon which this Subordinated Note was originally issued
(the “Issue Date”), except in the event of:  (i) a Tier 2 Capital Event (as
defined below); (ii) a Tax Event (as defined below); or (iii) an Investment
Company Event (as defined below).  Upon the occurrence of a Tier 2 Capital
Event, a Tax Event or an Investment Company Event, subject to Section 4(f)
below, the Company may redeem this Subordinated Note in whole or in part at any
time, upon giving not less than ten (10) calendar days’ notice to the Noteholder
of this Subordinated Note at an amount equal to 100% of the outstanding
principal amount being redeemed plus accrued but unpaid interest, to but
excluding the redemption date.  “Tier 2 Capital Event” means the receipt by the
Company of an opinion of counsel to the Company to the effect that there is a
material risk that the Subordinated Note no longer qualifies as “Tier 2” Capital
(as defined by the Federal Reserve) (or its then equivalent) as a result of a
change in interpretation or application of law or regulation by any judicial,
legislative or regulatory authority that becomes effective after the Issue
Date.  “Tax Event” means the receipt by the Company of an opinion of counsel to
the Company that as a result of any amendment to, or change (including any final
and adopted (or enacted) prospective change) in, the laws (or any regulations
thereunder) of the United States or any political subdivision or taxing
authority thereof or therein, or as a result of any official administrative
pronouncement or judicial decision interpreting or applying such laws or
regulations, there is a material risk that interest payable by the Company on
the Subordinated Notes is not, or within 120 days after the receipt of such
opinion will not be, deductible by the Company, in whole or in part, for United
States federal income tax purposes.  “Investment Company Event” means the
receipt by the Company of an opinion of counsel to the Company to the effect
that there is a material risk that the Company is or, within 120 days after the
receipt of such opinion will be, required to register as an investment company
pursuant to the Investment Company Act of 1940, as amended.

(b)    Redemption on or after Fifth Anniversary.  On or after the fifth (5th)
anniversary of the Issue Date, subject to Section 4(f) below, this Subordinated
Note shall be redeemable at the option of and by the Company, in whole or in
part at any time and from time to time upon any Interest Payment Date, at an
amount equal to 100% of the outstanding principal amount being redeemed plus
accrued but unpaid interest, to but excluding the redemption date, but in all
cases in a principal amount with integral multiples of $1,000.  In addition, the
Company may redeem all or a portion of the Subordinated Notes, at any time upon
the occurrence of a Tier 2 Capital Event, Tax Event or an Investment Company
Event.

(c)    Partial Redemption.  If less than the then outstanding principal amount
of this Subordinated Note is redeemed, (i) a new Subordinated Note shall be
issued representing the unredeemed portion without charge to the holder thereof
and (ii) such redemption shall be effected on a pro rata basis as to the
Noteholders.  For purposes of clarity, upon a partial redemption, a like



 

 

 

 

7

 

 

--------------------------------------------------------------------------------

 

percentage of the principal amount of every Subordinated Note held by every
Noteholder shall be redeemed.

(d)    No Redemption at Option of Noteholder.  This Subordinated Note is not
subject to redemption at the option of the Noteholder.

(e)    Effectiveness of Redemption.  If notice of redemption has been duly given
and notwithstanding that this Subordinated Note has been called for redemption
but has not yet been surrendered for cancellation, on and after the date fixed
for redemption interest shall cease to accrue on the portion of this
Subordinated Note called for redemption, this Subordinated Note shall no longer
be deemed outstanding with respect to the portion called for redemption and all
rights with respect to the portion of this Subordinated Note called for
redemption shall forthwith on such date fixed for redemption cease and terminate
unless the Company shall default in the payment of the redemption price, except
only the right of the Noteholder hereof to receive the amount payable on such
redemption, without interest.

(f)    Regulatory Approvals.  Any such redemption shall be subject to receipt of
any and all required federal and state regulatory approvals, including, but not
limited to, the consent of the Federal Reserve.  In the case of any redemption
of this Subordinated Note pursuant to paragraphs (b) or (c) of this Section 4,
the Company will give the Noteholder hereof notice of redemption, which notice
shall indicate the aggregate principal amount of Subordinated Notes to be
redeemed, not less than thirty (30) nor more than forty-five (45) calendar days
prior to the proposed redemption date.

(g)    Purchase and Resale of the Subordinated Notes.  Subject to any required
federal and state regulatory approvals and the provisions of this Subordinated
Note, the Company shall have the right to purchase any of the Subordinated Notes
at any time in the open market, private transactions or otherwise.  If the
Company purchases any Subordinated Notes, it may, in its discretion, hold,
resell or cancel any of the purchased Subordinated Notes.

5.    Events of Default; Acceleration.  Each of the following events shall
constitute an “Event of Default”:

(a)    the entry of a decree or order for relief in respect of the Company by a
court having jurisdiction in the premises in an involuntary case or proceeding
under any applicable bankruptcy, insolvency, or reorganization law, now or
hereafter in effect of the United States or any political subdivision thereof,
and such decree or order will have continued unstayed and in effect for a period
of 60 consecutive days;

(b)    the commencement by the Company of a voluntary case under any applicable
bankruptcy, insolvency or reorganization law, now or hereafter in effect of the
United States or any political subdivision thereof, or the consent by the
Company to the entry of a decree or order for relief in an involuntary case or
proceeding under any such law;

(c)    the Company (i) becomes insolvent or is unable to pay its debts as they
mature, (ii) makes an assignment for the benefit of creditors, (iii) admits in
writing its inability to pay its debts as they mature, or (iv) ceases to be a
bank holding company or financial holding company under the Bank Holding Company
Act of 1956, as amended;



 

 

 

 

8

 

 

--------------------------------------------------------------------------------

 

(d)    the failure of the Company to pay any installment of interest on any of
the Subordinated Notes as and when the same will become due and payable, and the
continuation of such failure for a period of fifteen (15) days;

(e)    the failure of the Company to pay all or any part of the principal of any
of the Subordinated Notes as and when the same will become due and payable, and
the continuation of such failure for a period of fifteen (15) days;

(f)    the liquidation of the Company (for the avoidance of doubt, “liquidation”
does not include any merger, consolidation, sale of equity or assets or
reorganization (exclusive of a reorganization in bankruptcy) of the Company or
any of its subsidiaries);

(g)    the failure of the Company to perform any other covenant or agreement on
the part of the Company contained in the Subordinated Notes, and the
continuation of such failure for a period of thirty (30) days after the date on
which notice specifying such failure, stating that such notice is a “Notice of
Default” hereunder and demanding that the Company remedy the same, will have
been given, in the manner set forth in Section 22, to the Company by a
Noteholder of at least 25% in aggregate principal amount of the Subordinated
Noted at the time outstanding; or

(h)    the default by the Company under any bond, debenture, note or other
evidence of indebtedness for money borrowed by the Company having an aggregate
principal amount outstanding of at least $5,000,000, whether such indebtedness
now exists or is created or incurred in the future, which default
(i) constitutes a failure to pay any portion of the principal of such
indebtedness when due and payable after the expiration of any applicable grace
period or (ii) results in such indebtedness becoming due or being declared due
and payable prior to the date on which it otherwise would have become due and
payable without, in the case of clause (i), such indebtedness having been
discharged or, in the case of clause (ii), without such indebtedness having been
discharged or such acceleration having been rescinded or annulled.

Unless the principal of this Subordinated Note already shall have become due and
payable, if an Event of Default described in Section 5(a) or Section 5(b) shall
have occurred and be continuing, the holder of this Subordinated Note, by notice
in writing to Company, may declare the principal amount of this Subordinated
Note to be due and payable immediately and, upon any such declaration, the same
shall become and shall be immediately due and payable.  The Company waives
demand, presentment for payment, notice of nonpayment, notice of protest, and
all other notices.  Notwithstanding the foregoing, because the Company will
treat the Subordinated Notes as Tier 2 Capital, upon the occurrence of an Event
of Default other than an Event of Default described in Section 5(a) or
Section 5(b), the Noteholders may not accelerate the Stated Maturity of the
Subordinated Notes and make the principal of, and any accrued and unpaid
interest on, the Subordinated Notes, immediately due and payable.  The Company,
within forty-five (45) calendar days after the receipt of written notice from
any Noteholder of the occurrence of an Event of Default with respect to this
Subordinated Note, shall mail to all Noteholders, at their addresses shown on
the Security Register (as defined in Section 14 below), such written notice of
Event of Default, unless such Event of Default shall have been cured or waived
before the giving of such notice as certified by the Company in writing to the
Noteholder or Noteholders who provided written notice of such Event of Default.



 

 

 

 

9

 

 

--------------------------------------------------------------------------------

 

6.    Failure to Make Payments.  In the event of any failure by the Company to
make any required payment of principal or interest on this Subordinated Note
(and in the case of payment of interest, such failure to pay shall have
continued for thirty (30) calendar days), the Company will, upon demand of the
Noteholder of this Subordinated Note, pay to the Noteholder the amount then due
and payable on this Subordinated Note for principal and interest (without
acceleration of the Note in any manner), with interest on the overdue principal
and interest at the rate borne by this Subordinated Note, to the extent
permitted by applicable law.  If the Company fails to pay such amount upon such
demand, the Noteholder may, among other things, institute a judicial proceeding
for the collection of the sums so due and unpaid, may prosecute such proceeding
to judgment or final decree and may enforce the same against the Company and
collect the amounts adjudged or decreed to be payable in the manner provided by
law out of the property of the Company.

Upon the occurrence of a failure by the Company to make any required payment of
principal or interest on this Subordinated Note, or an Event of Default until
such Event of Default is cured by the Company or waived by the Noteholders in
accordance with Section 17 hereof, the Company shall not, except as required by
any federal or state governmental agency:  (a) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Company’s capital stock; (b) make any payment of
principal of or interest or premium, if any, on or repay, repurchase or redeem
any indebtedness of the Company that ranks equal with or junior to the
Subordinated Notes; or (c) make any payments under any guarantee that ranks
equal with or junior to the Subordinated Notes, other than (i) any dividends or
distributions in shares of, or options, warrants or rights to subscribe for or
purchase shares of, any class of the Company’s common stock; (ii) any
declaration of a non-cash dividend in connection with the implementation of a
shareholders’ rights plan, or the issuance of stock under any such plan in the
future, or the redemption or repurchase of any such rights pursuant thereto;
(iii) as a result of a reclassification of the Company’s capital stock or the
exchange or conversion of one class or series of the Company’s capital stock for
another class or series of the Company’s capital stock; (iv) the purchase of
fractional interests in shares of the Company’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (v) purchases of any class of the Company’s common
stock related to the issuance of common stock or rights under any benefit plans
for the Company’s directors, officers or employees or any of the Company’s
dividend reinvestment plans.

7.    Affirmative Covenants of the Company.

(a)    Notice of Certain Events.  To the extent permitted by applicable statute,
rule or regulation, the Company shall provide written notice to the Noteholder
of the occurrence of any of the following events as soon as practicable, but in
no event later than fifteen (15) Business Days following the Company becoming
aware of the occurrence of such event:

(i)    The total risk-based capital ratio, Tier 1 risk-based capital ratio,
common equity Tier 1 risk-based capital ratio or leverage ratio of the Company
(but only to the extent the Company is required to measure and report such
ratios on a consolidated basis under applicable law) or any of the Company’s
banking subsidiaries becomes less than ten percent (10.0%), eight percent
(8.0%), six and one-half percent (6.50%) or five percent (5.0%), respectively;



 

 

 

 

10

 

 

--------------------------------------------------------------------------------

 

(ii)    The Company, or any officer of the Company, becomes subject to any
formal, written regulatory enforcement action (as defined by the applicable
regulatory agency); or

(iii)    The ratio of non-performing assets to total assets of CFBank, National
Association (the “Bank”) as of the end of a given fiscal quarter, as calculated
by the Company in the ordinary course of business and consistent with past
practices, becomes greater than four percent (4%) or more of total assets as of
the end of the immediately following fiscal quarter.

(b)    Payment of Principal and Interest.  The Company covenants and agrees for
the benefit of the Noteholder of this Subordinated Note that it will duly and
punctually pay the principal of, and interest on, this Subordinated Note, in
accordance with the terms hereof.

(c)    Maintenance of Office.  The Company will maintain an office or agency in
the State of Ohio where Subordinated Notes may be surrendered for registration
of transfer or for exchange and where notices and demands to or upon the Company
in respect of the Subordinated Notes may be served.  The Company may also from
time to time designate one or more other offices or agencies where the
Subordinated Notes may be presented or surrendered for any or all such purposes
and may from time to time rescind such designations; provided that no such
designation or rescission will in any manner relieve the Company of its
obligation to maintain an office or agency in the State of Ohio.  The Company
will give prompt written notice to the Noteholders of any such designation or
rescission and of any change in the location of any such other office or agency.

(d)    Corporate Existence.  The Company will do or cause to be done all things
necessary to preserve and keep in full force and effect:  (i) the corporate
existence of the Company; (ii) the existence (corporate or other) of each
subsidiary; and (iii) the rights (charter and statutory), licenses and
franchises of the Company and each of its subsidiaries; provided, however, that
the Company will not be required to preserve the existence (corporate or other)
of any of its subsidiaries or any such right, license or franchise of the
Company or any of its subsidiaries if the Board of Directors of the Company
determines that the preservation thereof is no longer desirable in the conduct
of the business of the Company and its subsidiaries taken as a whole and that
the loss thereof will not be disadvantageous in any material respect to the
Noteholders.

(e)    Maintenance of Properties.  The Company will, and will cause each
subsidiary to, cause all its properties used or useful in the conduct of its
business to be maintained and kept in good condition, repair and working order
and supplied with all necessary equipment and will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Company may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times; provided, however, that nothing in this Section will prevent the
Company or any subsidiary from discontinuing the operation and maintenance of
any of their respective properties if such discontinuance is, in the judgment of
the Board of Directors of the Company or of any subsidiary, as the case may be,
desirable in the conduct of its business.



 

 

 

 

11

 

 

--------------------------------------------------------------------------------

 

(f)    Waiver of Certain Covenants.  The Company may omit in any particular
instance to comply with any term, provision or condition set forth in
Section 7(a),  Section 7(b),  Section 7(c), Section 7(d) or Section 7(e) above,
with respect to this Subordinated Note if before the time for such compliance
the Noteholders of at least a majority in principal amount of the outstanding
Subordinated Notes, by act of such Noteholders, either will waive such
compliance in such instance or generally will have waived compliance with such
term, provision or condition, but no such waiver will extend to or affect such
term, provision or condition except to the extent so expressly waived, and,
until such waiver will become effective, the obligations of the Company in
respect of any such term, provision or condition will remain in full force and
effect.

(g)    Compliance Certificate.  The Company will deliver to the Noteholders,
within 120 days after the end of each fiscal year, an Officer’s Certificate
covering the preceding calendar year, stating whether or not, to the best of his
or her knowledge, the Company is in default in the performance and observance of
any of the terms, provisions and conditions of this Subordinated Note (without
regard to notice requirements or periods of grace) and if the Company will be in
default, specifying all such defaults and the nature and status thereof of which
he or she may have knowledge.

(h)    Tier 2 Capital.  Whether or not the Company is subject to consolidated
capital requirements under applicable regulations of the Federal Reserve, if all
or any portion of the Subordinated Notes ceases to qualify as Tier 2 Capital,
other than due to the limitation imposed on the capital treatment of
subordinated debt during the five (5) years immediately preceding the Stated
Maturity of the Subordinated Notes, the Company will promptly notify the
Noteholder and thereafter, subject to the Company’s right to redeem the
Subordinated Notes under such circumstances pursuant to the terms of the
Subordinated Notes, if requested by the Company, the Company and the Noteholder
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to qualify as Tier 2 Capital;
provided,  however, that nothing contained in this Section 7(h) shall limit the
Company’s right to redeem the Subordinated Notes upon the occurrence of a Tier 2
Capital Event pursuant to Section 4(a) or Section 4(b).

(i)    Compliance with Laws.  The Company shall comply with the requirements of
all laws, regulations, orders and decrees applicable to it or its properties,
except for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect (as such term is defined in the Purchase Agreement) on
the Company and its subsidiaries taken as a whole.

(j)    Taxes and Assessments.  The Company shall punctually pay and discharge
all material taxes, assessments, and other governmental charges or levies
imposed upon it or upon its income or upon any of its properties; provided, that
no such taxes, assessments or other governmental charges need be paid if they
are being contested in good faith by the Company.





 

 

 

 

12

 

 

--------------------------------------------------------------------------------

 



(k)    Financial Statements; Access to Records.

(i)    Not later than forty-five (45) days following the end of each fiscal
semi-annual period ending June 30 and December 31 for which the Company has not
submitted a Parent Company Only Financial Statements for Small Holding Companies
Reporting Form FR Y-SP to the Federal Reserve, upon request, the Company shall
provide the Noteholder with a copy of the Company’s unaudited parent company
only balance sheet and statement of income (loss) for and as of the end of such
immediately preceding fiscal semi-annual period, prepared in accordance with
past practice.  Such financial statements, if required herein, shall be
unaudited and need not comply with GAAP.

(ii)    In the event the Company is no longer required to file an annual report
that includes audited financial statements of the Company with the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), not later than ninety (90) days from the end of each
fiscal year, upon request the Company shall provide the Noteholder with copies
of the Company’s audited financial statements consisting of the consolidated
balance sheet of the Company as of the fiscal year end and the related
statements of income (loss) and retained earnings, stockholders’ equity and cash
flows for the fiscal year then ended.  Such financial statements shall be
prepared in accordance with GAAP applied on a consistent basis throughout the
period involved.

8.    Negative Covenants of the Company.

(a)    Limitation on Dividends.  The Company shall not declare or pay any
dividend or make any distribution on capital stock or other equity securities of
any kind of the Company if the Company is not “well capitalized” for regulatory
capital purposes under Section 225.2(r) of Regulation Y immediately prior to the
declaration of such dividend or distribution, except for dividends payable
solely in shares of common stock of the Company.

(b)    Merger or Sale of Assets.  The Company shall not merge into another
entity, effect a Change in Bank Control (as defined below), or convey, transfer
or lease substantially all of its properties and assets to any person, unless:

(i)    the continuing entity into which the Company is merged or the person
which acquires by conveyance or transfer or which leases substantially all of
the properties and assets of the Company shall be a corporation, association or
other legal entity organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and expressly assumes the
due and punctual payment of the principal of and any premium and interest on the
Subordinated Notes according to their terms, and the due and punctual
performance of all covenants and conditions hereof on the part of the Company to
be performed or observed; and

(ii)    immediately after giving effect to such transaction, no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have happened and be continuing.





 

 

 

 

13

 

 

--------------------------------------------------------------------------------

 

“Change in Bank Control” means the sale, transfer, lease or conveyance by the
Company, or an issuance of stock by the Bank, in either case resulting in
ownership by the Company of less than 80% of the Bank.

9.    Global Subordinated Notes.

(a)    Provided that applicable depository eligibility requirements are met,
upon the written election of any Noteholder that is a Qualified Institutional
Buyer, as defined in Rule 144A under the Securities Act, the Company shall use
its commercially reasonable efforts to provide that the Subordinated Notes owned
by Noteholders that are Qualified Institutional Buyers shall be issued in the
form of one or more Global Subordinated Notes (each a “Global Subordinated
Note”) registered in the name of The Depository Trust Company or another
organization registered as a clearing agency under the Exchange Act and
designated as Depositary by the Company or any successor thereto (the
“Depositary”) or a nominee thereof and delivered to such Depositary or a nominee
thereof.

(b)    Notwithstanding any other provision herein, no Global Subordinated Note
may be exchanged in whole or in part for Subordinated Notes registered, and no
transfer of a Global Subordinated Note in whole or in part may be registered, in
the name of any person other than the Depositary for such Global Subordinated
Note or a nominee thereof unless (i) such Depositary advises the Company in
writing that such Depositary is no longer willing or able to properly discharge
its responsibilities as Depositary with respect to such Global Subordinated
Note, and no qualified successor is appointed by the Company within ninety (90)
days of receipt by the Company of such notice, (ii) such Depositary ceases to be
a clearing agency registered under the Exchange Act and no successor is
appointed by the Company within ninety (90) days after obtaining knowledge of
such event, (iii) the Company elects to terminate the book-entry system through
the Depositary or (iv) an Event of Default shall have occurred and be
continuing.  Upon the occurrence of any event specified in clause (i), (ii),
(iii) or (iv) of this Section 9(b), the Company or its agent shall notify the
Depositary and instruct the Depositary to notify all owners of beneficial
interests in such Global Subordinated Note of the occurrence of such event and
of the availability of Subordinated Notes to such owners of beneficial interests
requesting the same.

(c)    If any Global Subordinated Note is to be exchanged for other Subordinated
Notes or canceled in part, or if another Subordinated Note is to be exchanged in
whole or in part for a beneficial interest in any Global Subordinated Note, then
either (i) such Global Subordinated Note shall be so surrendered for exchange or
cancellation as provided in this Section 9 or (ii) the principal amount thereof
shall be reduced or increased by an amount equal to the portion thereof to be so
exchanged or canceled, or equal to the principal amount of such other
Subordinated Note to be so exchanged for a beneficial interest therein, as the
case may be, by means of an appropriate adjustment made on the records of the
Company or, if applicable, the Company’s registrar and transfer agent
(“Registrar”), whereupon the Company or, if applicable, the Registrar, in
accordance with the applicable rules and procedures of the Depositary
(“Applicable Depositary Procedures”), shall instruct the Depositary or its
authorized representative to make a corresponding adjustment to its
records.  Upon any such surrender or adjustment of a Global Subordinated Note by
the Depositary, accompanied by registration instructions, the Company shall
execute and deliver any Subordinated Notes issuable in exchange for such Global
Subordinated Note (or any portion thereof) in accordance with the instructions
of the Depositary.



 

 

 

 

14

 

 

--------------------------------------------------------------------------------

 

(d)    Every Subordinated Note executed and delivered upon registration of
transfer of, or in exchange for or in lieu of, a Global Subordinated Note or any
portion thereof shall be executed and delivered in the form of, and shall be, a
Global Subordinated Note, unless such Subordinated Note is registered in the
name of a person other than the Depositary for such Global Subordinated Note or
a nominee thereof.

(e)    The Depositary or its nominee, as the registered owner of a Global
Subordinated Note, shall be the holder of such Global Subordinated Note for all
purposes under this Subordinated Note, and owners of beneficial interests in a
Global Subordinated Note shall hold such interests pursuant to Applicable
Depositary Procedures.  Accordingly, any such owner’s beneficial interest in a
Global Subordinated Note shall be shown only on, and the transfer of such
interest shall be effected only through, records maintained by the Depositary or
its nominee or its Depositary participants.  If applicable, the Registrar shall
be entitled to deal with the Depositary for all purposes relating to a Global
Subordinated Note (including the payment of principal and interest thereon and
the giving of instructions or directions by owners of beneficial interests
therein and the giving of notices) as the sole holder of the Subordinated Note
and shall have no obligations to the owners of beneficial interests
therein.  The Registrar shall have no liability in respect of any transfers
affected by the Depositary.

(f)    The rights of owners of beneficial interests in a Global Subordinated
Note shall be exercised only through the Depositary and shall be limited to
those established by law and agreements between such owners and the Depositary
and/or its participants.

(g)    No holder of any beneficial interest in any Global Subordinated Note held
on its behalf by a Depositary shall have any rights with respect to such Global
Subordinated Note, and such Depositary may be treated by the Company and any
agent of the Company as the owner of such Global Subordinated Note for all
purposes whatsoever.  Neither the Company nor any agent of the Company will have
any responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests of a Global
Subordinated Note or maintaining, supervising or reviewing any records relating
to such beneficial ownership interests.  Notwithstanding the foregoing, nothing
herein shall prevent the Company or any agent of the Company from giving effect
to any written certification, proxy or other authorization furnished by a
Depositary or impair, as between a Depositary and such holders of beneficial
interests, the operation of customary practices governing the exercise of the
rights of the Depositary (or its nominee) as holder of any Subordinated Note.

(h)    Company, within thirty (30) calendar days after the receipt of written
notice from the Noteholder or any other holder of the Subordinated Notes of the
occurrence of an Event of Default with respect to this Subordinated Note, shall
mail to all the Noteholders, at their addresses shown on the Security Register
(as defined in Section 14 below), such written notice of Event of Default,
unless such Event of Default shall have been cured or waived before the giving
of such notice as certified by Company in writing.

10.    Denominations.  The Subordinated Notes are issuable only in registered
form without interest coupons in minimum denominations of $1,000 and integral
multiples of $1,000 in excess thereof.



 

 

 

 

15

 

 

--------------------------------------------------------------------------------

 

11.    Charges and Transfer Taxes.  No service charge will be made for any
registration of transfer or exchange of this Subordinated Note, or any
redemption or repayment of this Subordinated Note, or any conversion or exchange
of this Subordinated Note for other types of securities or property, but the
Company may require payment of a sum sufficient to pay all taxes, assessments or
other governmental charges that may be imposed in connection with the transfer
or exchange of this Subordinated Note from the Noteholder requesting such
transfer or exchange.

12.    Payment Procedures.  Payment of the principal and interest payable on the
Stated Maturity will be made by check, by wire transfer or by Automated Clearing
House (ACH) transfer in immediately available funds to a bank account in the
United States designated by the Noteholder if such Noteholder shall have
previously provided wire instructions to the Company, upon presentation and
surrender of this Subordinated Note at the Payment Office (as defined in
Section 22 below) or at such other place or places as the Company shall
designate by notice to the Noteholders as the Payment Office, provided that this
Subordinated Note is presented to the Company in time for the Company to make
such payments in such funds in accordance with its normal procedures.  Payments
of interest (other than interest payable on the Stated Maturity) shall be made
by wire transfer in immediately available funds or check mailed to the
registered Noteholder, as such person’s address appears on the Security Register
(as defined below).  Interest payable on any Interest Payment Date shall be
payable to the Noteholder in whose name this Subordinated Note is registered at
the close of business on the fifteenth (15th) calendar day prior to the
applicable Interest Payment Date, without regard to whether such date is a
Business Day, except that interest not paid on the Interest Payment Date, if
any, will be paid to the Noteholder in whose name this Subordinated Note is
registered at the close of business on a special record date fixed by the
Company (a “Special Record Date”), notice of which shall be given to the
Noteholder not less than ten (10) calendar days prior to such Special Record
Date.  To the extent permitted by applicable law, interest shall accrue, at the
rate at which interest accrues on the principal of this Subordinated Note, on
any amount of principal or interest on this Subordinated Note not paid when
due.  All payments on this Subordinated Note shall be applied first against
interest due hereunder; and then against principal due hereunder.  The
Noteholder acknowledges and agrees that the payment of all or any portion of the
outstanding principal amount of this Subordinated Note and all interest hereon
shall be pari passu in right of payment and in all other respects to the other
Subordinated Notes.  In the event that the Noteholder receives payments in
excess of its pro rata share of the Company’s payments to the Noteholders of all
of the Subordinated Notes, then the Noteholder of this Subordinated Note shall
hold in trust all such excess payments for the benefit of the Noteholders of the
other Subordinated Notes and shall pay such amounts held in trust to such other
Noteholders upon demand by such Noteholders.

13.    Form of Payment.  Payments of principal and interest on this Subordinated
Note shall be made in such coin or currency of the United States of America as
at the time of payment shall be legal tender for the payment of public and
private debts.

14.    Registration of Transfer, Security Register.  Except as otherwise
provided herein, this Subordinated Note is transferable in whole or in part, and
may be exchanged for a like aggregate principal amount of Subordinated Notes of
other authorized denominations, by the Noteholder in person, or by its attorney
duly authorized in writing, at the Payment Office.  The Company shall maintain a
register providing for the registration of the Subordinated Notes and any
exchange or transfer thereof (the “Security Register”).  Upon surrender or
presentation of this Subordinated



 

 

 

 

16

 

 

--------------------------------------------------------------------------------

 

Note for exchange or registration of transfer, the Company shall execute and
deliver in exchange therefor a Subordinated Note or Subordinated Notes of like
aggregate principal amount, each in a minimum denomination of $1,000 or any
amount in excess thereof which is an integral multiple of $1,000 (and, in the
absence of an opinion of counsel satisfactory to the Company to the contrary,
bearing the restrictive legend(s) set forth hereinabove) and that is or are
registered in such name or names requested by the Noteholder.  Any Subordinated
Note presented or surrendered for registration of transfer or for exchange shall
be duly endorsed and accompanied by a written instrument of transfer in such
form as is attached hereto and incorporated herein, duly executed by the
Noteholder or its attorney duly authorized in writing, with such tax
identification number or other information for each person in whose name a
Subordinated Note is to be issued, and accompanied by evidence of compliance
with any restrictive legend(s) appearing on such Subordinated Note or
Subordinated Notes as the Company may reasonably request to comply with
applicable law.  No exchange or registration of transfer of this Subordinated
Note shall be made on or after (i) the fifteenth (15th) day immediately
preceding the Stated Maturity or (ii) the due delivery of notice of redemption.

15.    Priority.  The Subordinated Notes rank pari passu among themselves and
pari passu, in the event of any insolvency proceeding, dissolution, assignment
for the benefit of creditors, reorganization, restructuring of debt, marshaling
of assets and liabilities or similar proceeding or any liquidation or winding up
of the Company, with all other present or future unsecured subordinated debt
obligations of the Company, except any unsecured subordinated debt that,
pursuant to its express terms, is senior or subordinate in right of payment to
the Subordinated Notes and all Senior Indebtedness.

16.    Ownership.  Prior to due presentment of this Subordinated Note for
registration of transfer, the Company may treat the Noteholder in whose name
this Subordinated Note is registered in the Security Register as the absolute
owner of this Subordinated Note for receiving payments of principal and interest
on this Subordinated Note and for all other purposes whatsoever, whether or not
this Subordinated Note be overdue, and the Company shall not be affected by any
notice to the contrary.

17.    Waiver and Consent.

(a)    Any consent or waiver given by the Noteholder of this Subordinated Note
shall be conclusive and binding upon such Noteholder and upon all future
Noteholders of this Subordinated Note and of any Subordinated Note issued upon
the registration of transfer hereof or in exchange therefor or in lieu hereof,
whether or not notation of such consent or waiver is made upon this Subordinated
Note.  This Subordinated Note may also be amended or waived pursuant to, and in
accordance with, the provisions of Section 7.3 of the Purchase Agreement.  No
delay or omission of the holder of this Subordinated Note to exercise any right
or remedy accruing upon any Event of Default shall impair such right or remedy
or constitute a waiver of any such Event of Default or an acquiescence
therein.  Any insured depository institution which shall be a Noteholder or
which otherwise shall have any beneficial ownership interest in this
Subordinated Note shall, by its acceptance of such Subordinated Note (or
beneficial interest therein), be deemed to have waived any right of offset with
respect to the repayment of the indebtedness evidenced thereby.



 

 

 

 

17

 

 

--------------------------------------------------------------------------------

 

(b)    No waiver or amendment of any term, provision, condition, covenant or
agreement in the Subordinated Notes shall be effective except with the consent
of the Noteholders holding not less than more than fifty percent (50%) in
aggregate principal amount (excluding any Subordinated Notes held by the Company
or any of its Affiliates) of the Subordinated Notes at the time outstanding;
provided,  however, that without the consent of each Noteholder of an affected
Subordinated Note, no such amendment or waiver may:  (i) reduce the principal
amount of any Subordinated Note; (ii) reduce the rate of or change the time for
payment of interest on any Subordinated Note; (iii) extend the maturity of any
Subordinated Note; (iv) change the currency in which payment of the obligations
of the Company under the Subordinated Notes are to be made; (v) lower the
percentage of aggregate principal amount of outstanding Subordinated Notes
required to approve any amendment of the Subordinated Notes; (vi) make any
changes to Section 5 (Events of Default:  Acceleration); Section 6 (Failure to
Make Payments); Section 7 (Affirmative Covenants of the Company); or Section 8
(Negative Covenants of the Company) of the Subordinated Notes that adversely
affects the rights of any Noteholder; or (vii) disproportionately affect any of
the Noteholders of the then outstanding Subordinated Notes.  Notwithstanding the
foregoing, the Company may amend or supplement the Subordinated Notes without
the consent of the Noteholders to cure any ambiguity, defect or inconsistency or
to provide for uncertificated Subordinated Notes in addition to or in place of
certificated Subordinated Notes, or to make any change that does not adversely
affect the rights of any Noteholder of any of the Subordinated Notes.  No
failure to exercise or delay in exercising, by any Noteholder of the
Subordinated Notes, of any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege preclude any other or further exercise thereof, or the exercise of
any other right or remedy provided by law, except as restricted hereby.  The
rights and remedies provided in this Subordinated Note are cumulative and not
exclusive of any right or remedy provided by law or equity.  No notice or demand
on the Company in any case shall, in itself, entitle the Company to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Noteholders to any other or further action in any
circumstances without notice or demand.  No consent or waiver, expressed or
implied, by the Noteholders to or of any breach or default by the Company in the
performance of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance of the
same or any other obligations of the Company hereunder.  Failure on the part of
the Noteholders to complain of any acts or failure to act or to declare an Event
of Default, irrespective of how long such failure continues, shall not
constitute a waiver by the Noteholders of their rights hereunder or impair any
rights, powers or remedies on account of any breach or default by the Company.

18.    Absolute and Unconditional Obligation of the Company.  No provisions of
this Subordinated Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal and interest on this
Subordinated Note at the times, places and rate, and in the coin or currency,
herein prescribed.

19.    Successors and Assigns.  This Subordinated Note shall be binding upon the
Company and inure to the benefit of the Noteholder and its respective successors
and permitted assigns.  The Noteholder may assign all, or any part of, or any
interest in, the Noteholder’s rights and benefits hereunder.  To the extent of
any such assignment, such assignee shall have the same rights and benefits
against the Company and shall agree to be bound by and to comply with the terms
and conditions of the Purchase Agreement as it would have had if it were the
Noteholder hereunder.



 

 

 

 

18

 

 

--------------------------------------------------------------------------------

 

20.    No Sinking Fund; Convertibility.  This Subordinated Note is not entitled
to the benefit of any sinking fund.  This Subordinated Note is not convertible
into or exchangeable for any of the equity securities, other securities or
assets of the Company or any subsidiary.

21.    No Recourse Against Others.  No recourse under or upon any obligation,
covenant or agreement contained in this Subordinated Note, or for any claim
based thereon or otherwise in respect thereof, will be had against any past,
present or future shareholder, employee, officer, or director, as such, of the
Company or of any predecessor or successor, either directly or through the
Company or any predecessor or successor, under any rule of law, statute or
constitutional provision or by the enforcement of any assessment or by any legal
or equitable proceeding or otherwise, all such liability being expressly waived
and released by the acceptance of this Subordinated Note by the holder of this
Subordinated Note and as part of the consideration for the issuance of this
Subordinated Note.

22.    Notices.  All notices to the Company under this Subordinated Note shall
be in writing and addressed to the Company at 7000 North High St., Worthington,
Ohio  43085, Attention:  John Helmsdoerfer, or to such other address as the
Company may provide to the Noteholders (the “Payment Office”).  All notices to
the Noteholders shall be in writing and sent by first-class mail to each
Noteholder at such Noteholder’s address as set forth in the Security Register.

23.    Further Issues.  The Company may, without the consent of the Noteholders
of the Subordinated Notes, create and issue additional notes having the same
terms and conditions of the Subordinated Notes (except for the Issue Date) so
that such further notes shall be consolidated and form a single series with the
Subordinated Notes.

24.    Governing Law; Interpretation.  THIS SUBORDINATED NOTE WILL BE DEEMED TO
BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND WILL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF.  THIS SUBORDINATED NOTE IS
INTENDED TO MEET THE CRITERIA FOR QUALIFICATION OF THE OUTSTANDING PRINCIPAL AS
TIER 2 CAPITAL UNDER THE REGULATORY GUIDELINES OF THE FEDERAL RESERVE, AND THE
TERMS HEREOF SHALL BE INTERPRETED IN A MANNER TO SATISFY SUCH INTENT.

[Signature Page Follows]

 

 

 

 

 

19

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Subordinated Note to be duly
executed and attested.

﻿

 

 

CENTRAL FEDERAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

﻿

 

 

By:

 

﻿

 

 

 

Name:

Timothy T. O’Dell

﻿

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

 

Name:

[•]

 

 

 

 

Title:

Corporate Secretary

 

 

 

 

﻿

﻿

 

 

[Signature Page to Subordinated Note]

 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

To assign this Subordinated Note, fill in the form below:  (I) or (we) assign
and transfer this Subordinated Note to:

﻿

(Print or type assignee’s name, address and zip code)

﻿

(Insert assignee’s social security or tax I.D. No.)

and irrevocably appoint _______________________ agent to transfer this
Subordinated Note on the books of the Company.  The agent may substitute another
to act for him.

    

    

 

 

﻿

Date:

 

Your signature:   _____________________

(Sign exactly as your name appears on the face of this Subordinated Note)

﻿

Tax Identification No:   ________________

Signature
Guarantee:   _______________________________________________________________

﻿

(Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program), pursuant to Rule 17Ad-15
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).)

﻿

The undersigned certifies that it [is / is not] an Affiliate of the Company and
that, to its knowledge, the proposed transferee [is / is not] an Affiliate of
the Company.

In connection with any transfer or exchange of this Subordinated Note occurring
prior to the date that is one year after the later of the date of original
issuance of this Subordinated Note and the last date, if any, on which this
Subordinated Note was owned by the Company or any Affiliate of the Company, the
undersigned confirms that this Subordinated Note is being:

CHECK ONE BOX BELOW:

﻿

 

 

☐

(1)

acquired for the undersigned’s own account, without transfer;

 

 

 

☐

(2)

transferred to the Company;

 

 

 

☐

(3)

transferred in accordance and in compliance with Rule 144A under the Securities
Act of 1933, as amended (the “Securities Act”);

 

 

 

☐

(4)

transferred under an effective registration statement under the Securities Act;





 

 

 

--------------------------------------------------------------------------------

 

﻿

 

 

 

☐

(5)

transferred in accordance with and in compliance with Regulation S under the
Securities Act;

 

 

 

☐

(6)

transferred to an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act);

 

 

 

☐

(7)

transferred to an “accredited investor” (as defined in Rule 501(a)(4) under the
Securities Act), not referred to in item (6) that has been provided with the
information designated under Section 4(d) of the Securities Act of 1933; or

 

 

 

☐

(8)

transferred in accordance with another available exemption from the registration
requirements of the Securities Act.

﻿

Unless one of the boxes is checked, the Company will refuse to register this
Subordinated Note in the name of any person other than the registered holder
thereof; provided, however, that if box (5), (6), (7) or (8) is checked, the
Company may require, prior to registering any such transfer of this Subordinated
Note, in its sole discretion, such legal opinions, certifications and other
information as the Company may reasonably request to confirm that such transfer
is being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act such as the exemption
provided by Rule 144 under such Act.

Signature:   _____________________

Signature
Guarantee:   _______________________________________________________________

﻿

(Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program), pursuant to Exchange Act
Rule 17Ad-l5.)

﻿

TO BE COMPLETED BY PURCHASER IF BOX (1) OR (3) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Subordinated
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

    

:   _____________________    

 

Date:   _____________________

 

Signature:   _____________________

﻿



 

 

 

--------------------------------------------------------------------------------